DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Priority
This application was filed on 07 October 2020 and claims priority to provisional application 62/912,980 which was filed on 09 October 2019.
For clarity the Examiner notes that international application PCT/IB2020/059430 is substantially the same as the present application and was also filed on 07 October 2020 and also claims priority to provisional application 62/912,980.

Drawings
The drawings dated 07 October 2020 are accepted by the Examiner.

Preliminary Claim Amendment
Amended claims, dated 07 October 2020 have been entered into the record.

Claim Interpretation
Independent claim 19 is a list of 221 compounds.  These compounds all fall into the scope of, and/or share substantial structural similarity with, the genus of compounds set forth in independent claim 1.
Information Disclosure Statement
The IDS dated 09 April 2021 has been received, entered and considered, a copy is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  US 20210130365 is the publication of a related application with Applicant/Inventor in common with the present application with the same filing date and which teaches “isosteric variants” distinct from the presently claimed compounds.  The US 20190389849; US 20180362507; US 20180228791; US 20180072727; US 20170037025 and US 20150232443 publications teach compounds in the same functional class as those presently claimed: the compounds share some structural features with those claimed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel spirocyclic amine compounds, according to either of the generic Markush of formula (I) of independent claim 1 or the list of species of independent claim 19, pharmaceutical compositions comprising the compounds and methods of use comprising the administration of the compounds.  

    PNG
    media_image1.png
    169
    251
    media_image1.png
    Greyscale

The compounds are described and demonstrated experimentally to have functional utility as selective agonists of the M4 muscarinic receptor.  This utility reasonably correlates to the claimed methods, see for example the references Felder (Neuropharmacology 2018, 136, 449-4584); Foster (Neuropsychiatric Disease and Treatment 2014, 10, 183-191); and Takai (Chem. Pharm. Bull. 2018, 66, 37–44).
The closest prior art is represented by references teaching M4 agonists with related chemical structures such as US 20190389849 (‘892) and WO2019183636 (IDS).  Each reference teaches a genus of compounds with utility as M4 agonists similar to that claimed and examples having multiple and substantial structural differences from the claims.  
See US’849 formula 1 at pages 2-3 which is a broad genus which arguably overlaps with that presently claimed.  The closest examples are represented by compounds 2-1 and 3-1 on page 17:

    PNG
    media_image2.png
    223
    386
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    180
    384
    media_image3.png
    Greyscale

These compounds differ from the present claims in multiple ways- most substantially in that the required central heterocyclic ring system having a phenyl ring attached to the “left-side” with the correct R3 group of the claims in not disclosed.  The reference provides no particular teachings, suggestion or other reasons that would lead a skilled artisan to a compound according to the present claims.
The WO’636 reference teaches compounds which differ from the claims at least in that they have a different central heterocyclic ring system and a different group attached to the “right-side” of the compound.  See for example claim 1 on page 135:

    PNG
    media_image4.png
    227
    403
    media_image4.png
    Greyscale

The references, either alone or in combination with each other or the prior art as a whole, do not teach or suggest the required structural features that would lead a skilled artisan to the presently claimed invention.
The claims are allowable for at least these reasons.

Conclusion
	Claims 1-24 and 27-31 (renumbered claims 1-29) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625